DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1 and 3-5 are pending and are examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a magnetic field application part that...moves...to change a magnetic field” in claim 1.

The specification in [0053] discusses that a permanent magnet constitutes the magnetic field application part, and then later states that an electromagnet may be used as the source of magnetic force. For purposes of examination, the examiner will interpret the “magnetic field application part” as including a permanent magnet, an electromagnetic, or equivalents thereof.  Because the magnetic field application part also includes the function of “moves”, then the examiner has looked to the specification to determine which structure moves.  Applicants discuss the magnet moving in paragraph [0052] and figures 3-5, however they state that the magnet may be slid by a drive unit or manually.  However, it is unclear to the examiner how the magnet would be moved manually.  When looking at Figure 4 the claimed apparatus 100 appears to show the door in the closed position and the permanent magnet 130 in the back, away from the user and behind the closed door. It is unclear how the permanent magnet is accessible for manual movement if the door is closed and the magnetic field application part is provided in the main body?  Although ambiguous, for purposes of examination, the examiner will interpret the “magnetic field application part” as including a drive, or equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a magnetic field application part” in claim 1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification in [53] discusses that a permanent magnet constitutes the magnetic field application part, and then later states that an electromagnet may be used as the source of magnetic force. For purposes of examination, the examiner will interpret the “magnetic field application part” as including a permanent magnet, an electromagnetic, or equivalents thereof.  Because the magnetic field application part also includes the function of “moves”, then the examiner has looked to the specification to determine which structure moves.  Applicants discuss the magnet moving in paragraph [52] and figures 3-5, however they state that the magnet may be slid by a drive unit or manually.  However, it is unclear to the examiner how the magnet would be moved manually.  When looking at Figure 4 the claimed apparatus 100 appears to show the door in the closed position and the permanent magnet 130 in the back, away from the user and behind the closed door. It is unclear how the permanent magnet is accessible for manual movement if the door is closed and the magnetic field application part is provided in the main body?.  Although ambiguous, for purposes of examination, the examiner will interpret the “magnetic field application part” as including a drive, or equivalents thereof.  Please clarify how the permanent magnet is accessed or moved in the case when the door is closed and in the case when the door is opened. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-5 are rejected by virtue of being dependent on a rejected base claim.

					Additional Reference
	The prior art of Moubayed (US Patent 5,536,475) teaches on the front surface of the tower 104 is carried a secondary magnet assembly 138 and holder 140 for the secondary container 68. This holder 140 includes a door assembly 142, having a metallic frame portion 142a, defining a central opening within which is carried a transparent window portion 142b. The door 142 is provided with a pivotal door handle mechanism 144, both of which are visible in the depiction of FIG. 1.  See Col. 7, lines 62-67 and Col. 8, lines 1-2.
Moubayed also teaches on the door 142 the door handle 144 includes an inwardly extending cam portion 248, which engages the underlying portion of the rim 246 when the outer part of the handle 144 is lifted to lever open the door assembly 142 in opposition to the strong magnetic field from the secondary magnet 138. Because a part of the door assembly 142 is made of magnetic metallic material, no other latching of the door is required. Col. 15, lines 12-19.
	Moubayed is silent to wherein the latch mechanism has: a pivoting part pivotable about a pivot axis; and an engaging part that engages with the pivoting part by contacting the pivoting part at a contact position in a state that the door is located in the closed position, in which an engaging state is released when the pivoting part is pivoted in a predetermined direction about the pivot axis, wherein the engaging part is configured, in a case where an external force to the apparatus is applied in a direction toward the open position to the door located in the closed position, a2Appln. No.: 16/680,980 second force operates on the pivoting part at the contact position from the engaging part in a direction to pivot the pivoting part toward a side opposite to the predetermined direction, and the closed position of the door is maintained by the second force without releasing the engaging state of the engaging part, wherein in a state that the door is located in the closed position, the pivot axis is located closer to a pivot center side of the door than the contact position in a radial direction orthogonal to both an opposing direction of the door and the main body and a vertical direction in which the pivot axis extends.

Allowable Subject Matter
Claims 1 and 3-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the latch mechanism has: a pivoting part pivotable about a pivot axis; and an engaging part that engages with the pivoting part by contacting the pivoting part at a contact position in a state that the door is located in the closed position, in which an engaging state is released when the pivoting part is pivoted in a predetermined direction about the pivot axis, wherein the engaging part is configured, in a case where an external force to the apparatus is applied in a direction toward the open position to the door located in the closed position, a 2 second force operates on the pivoting part at the contact position from the engaging part in a direction to pivot the pivoting part toward a side opposite to the predetermined direction, and the closed position of the door is maintained by the second force without releasing the engaging state of the engaging part, wherein in a state that the door is located in the closed position, the pivot axis is located closer to a pivot center side of the door than the contact position in a radial direction orthogonal to both an opposing direction of the door and the main body and a vertical direction in which the pivot axis extends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798